Citation Nr: 0714033	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-24 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than April 3, 2002, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, granted 
service connection for PTSD and assigned a total (100 
percent) rating therefor, effective April 3, 2002.  The 
appeal on the effective date claim is advanced on the Board's 
docket.  


FINDINGS OF FACT

1. The veteran filed his original claim of entitlement to 
service connection for a "neuropsychiatric condition" in 
November 1970, which he abandoned, and took no further action 
on any claim for service-connected disability until April 3, 
2002, when he filed a claim seeking service connection for 
PTSD specifically.

2.  In April 2005, the RO granted service connection for PTSD 
and assigned a 100 percent rating therefor, effective April 
3, 2002.  The veteran subsequently perfected appeal on the 
issue of entitlement to an earlier effective date for the 
grant of service connection for PTSD.    


CONCLUSION OF LAW

The criteria for an effective date earlier than April 3, 
2002, for the grant of service connection for PTSD, are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.158 
(1972, 2006), 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

This appeal stems from an April 2002 claim of entitlement to 
service connection for, among other things, PTSD.  In June 
2004, the San Diego, California, RO denied the claim.  The 
veteran initiated appeal on the denial of service connection 
for PTSD by a notice of disagreement received in July 2004.  
Following further evidentiary development, in April 2005, the 
Detroit, Michigan, RO granted service connection and assigned 
an initial, total rating for PTSD, effective April 3, 2002, 
the date on which the service connection claim was filed.  In 
May 2005, the veteran filed a notice of disagreement to the 
rating action, contending that an effective date earlier than 
April 3, 2002, is warranted on the grant of service 
connection for PTSD.  A Statement of the Case (SOC) was 
issued in June 2005.  The veteran then perfected appeal on 
the issue with the filing of a VA Form 9 in August 2005.

The veteran contends that he is entitled to an earlier 
effective date commencing when he filed his original service 
connection claim, reported to have been in 1975 (NOD filed in 
May 2005) or 1970 (argument filed in August 2005).    

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2006).  
Unless expressly provided otherwise, the effective date of an 
award or evaluation is "fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation states that the effective date of 
award of compensation based on an original claim "will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400.  In 
cases where the original claim is filed within one year after 
discharge from active duty and that claim is decided 
favorably, the effective date of the grant of service 
connection, and as well, any compensable rating for the 
resulting disability, may commence the day after discharge 
from service.  38 C.F.R. § 3.400(b)(2).   

The record does not support the assignment of an effective 
date earlier than April 3, 2002, for the grant of service 
connection for PTSD because the PTSD claim was filed that 
date.  Even if the Board were to conclude that requirements 
for service connection for PTSD were met some time before 
then, the law mandates that the later of the two dates is the 
effective date.  Because the veteran abandoned his earlier 
claim for service connection, as discussed below, the Board 
concludes that VA treatment records, even if they contained a 
diagnosis of PTSD earlier than April 2002, would not meet the 
requirements to be an informal claim for service connection 
under 38 C.F.R. § 3.157.  

With respect to the veteran's contention that service 
connection should commence in 1975, the record does not 
reflect evidence of written communication from the veteran, 
or a representative or agent, that can be construed as a PTSD 
service connection claim in 1975.  VA did not acknowledge 
PTSD specifically as a psychiatric disorder for which service 
connection may be had until some five years thereafter.  Even 
so, the record does not reflect any service connection claim 
based on an acquired psychiatric disorder, much less any 
disability, in 1975, as the veteran now contends.  

The record does contain the original claim of entitlement to 
VA benefits (VA Form 21-526) filed in November 1970, within 
one year after the veteran's discharge from active duty.  A 
review of the claims file indicates that, between the 
November 1970 filing and the April 2002 filing, the veteran 
did not pursue a claim based on psychiatric disability.  In 
the November 1970 Form 21-526, he said, in pertinent part: 

Hit by rocks (in the head) by incoming 
mortar round (and concussion) Jan. 1970 
N/P condition Jan. 1970 

The above statement most reasonably could be construed to 
mean that the veteran is claiming he incurred a neurological 
disability associated with blunt, physical impact to his 
head, as opposed to an acquired psychiatric disorder based on 
emotional or psychological stressors; however, he also 
stated, in November 1970, that he was treated for "nerves," 
as well as headaches, to indicate that he might be seeking 
service connection for both.  But, even so, VA subsequently 
denied the November 1970 claim.  More specifically, upon the 
November 1970 filing, the Detroit, Michigan, RO wrote the 
veteran in December 1970, asking for more specific 
information about the doctor (Dr. Lavien) who treated him for 
"nerves" and headaches, to which no return communication 
was received.  The RO also arranged for the veteran to 
undergo a compensation and pension (C&P) examination on 
December 28, 1970.  It is evident that he did appear on the 
scheduled date, but reportedly left before the examination 
began.  By a January 19, 1971 letter, the veteran was 
informed that a claimant must undergo a C&P examination if 
requested, and because he had failed to remain to be 
examined, his claim is denied.  The veteran was told that no 
further action would be taken unless he responds, informing 
VA of his willingness to undergo an examination.  The record 
does not reflect return communication from the veteran about 
another examination opportunity, or to further pursue his 
"N/P condition" claim.  It was not until his April 2002 
filing that he raised an issue that could remotely be 
construed as a claim similar to the "NP condition" claim 
filed in November 1970.  The Board has reviewed the 
representative's argument attached to VA Form 646 dated in 
August 2005, to the effect that the veteran had requested a 
rescheduled examination but that that was not accomplished.  
Although that might have occurred, it is not documented in 
the claims file.  There is no memorialization of a verbal or 
telephonic request to schedule an examination, or written 
communication from the veteran or a representative to that 
effect.  

Based on the above evidence in the claims file, the Board 
finds that the record supports a conclusion that the veteran, 
in effect, abandoned his initial "N/P condition" service 
connection claim.  See 38 C.F.R. § 3.158(a) (1972, 2006) 
(where evidence requested to support a claim is not furnished 
within a year after the request is made, the claim is deemed 
abandoned and no further action will be taken unless a new 
claim is filed; if entitlement to the benefit is subsequently 
established after the expiration of the one-year period, then 
the benefit does not commence earlier than the date of the 
new claim).  See also 38 C.F.R. § 3.655(f) (1971).  The 
January 1971 letter (and, also, the December 1970 letter) to 
the veteran were, in essence, a request for the veteran to 
communicate with VA about evidence that is needed to decide 
the case on its merits, and the record does not adequately 
support a conclusion that the veteran did not abandon his 
claim, contrary to what the representative now argues.  

Therefore, in consideration of the above history, 38 C.F.R. 
§ 3.158 and 3.655, and the above-cited general rule on 
effective dates (the effective date is the later of the date 
of the filing of a claim, or the date entitlement arose), the 
Board concludes that the 1970 claim cannot be the basis for 
an earlier effective date for the grant of service 
connection.     
          
The Board also acknowledges that the veteran's service 
personnel and medical records were added to the claims file 
during the instant appeal, and were not of record in the 
early 1970s.  The veteran seems to be contending that that 
should be a reason for granting his claim of entitlement to 
an earlier effective date.  See representative's argument 
attached to the August 2005 Form 646 ("the claim from 1970 
remains open").  The Board has addressed the contention in 
concluding that the 1970 claim does not remain "open."  
That claim effectively was abandoned.  

The Board has considered 38 C.F.R. § 3.400(q)(2), which 
provides that, in the context of claims to reopen based on 
"new and material evidence" under 38 C.F.R. § 3.156, where 
service department records are received after a final denial, 
the effective date is "[t]o agree with evaluation (since it 
is considered these records were lost or mislaid) or date of 
receipt of claim on which prior evaluation was made, 
whichever is later, subject to rules on original claims filed 
within 1 year after separation from service."  Here, 
November 1970, the date of filing of the original claim, at 
which time service department records were not of record, is 
the operative date, but, the Board has determined that that 
claim was abandoned.  In terms of substantive content of the 
service department records, they do reflect injury to the 
veteran's head, which a clinician said resulted in a "mild 
concussion," consistent with the veteran's contention in 
1970, that he might have incurred a neurological problem in 
service, although, in the 1970 claim, he stated that he was 
hit on the head with rocks, whereas the service medical 
records reflect injury from a fall.  However, what is 
pertinent here is that neither the service medical records, 
nor, more importantly, post-service clinical records dated 
before April 2002, document an acquired psychiatric disorder, 
to provide the Board reasonable basis upon which to conclude 
that the criteria for such disorder (again, noting that PTSD 
was not recognized as a disability for which service 
connection may be had until 1980) would have been met but for 
the unavailability of service department records before the 
instant appeal.   

Therefore, the Board concludes that an effective date earlier 
than April 3, 2002, is not warranted for the grant of service 
connection for PTSD.  The appeal is denied.



II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Where an earlier effective date for service connection is 
sought based on a grant of service connection made after 
appropriate notice was given on the service connection claim, 
VA is not required to send the veteran a separate duty-to-
assist letter on the effective date issue.  Rather, the 
veteran is entitled to a Statement of the Case (SOC) that 
includes a discussion of pertinent criteria governing the 
assignment of effective dates and an explanation of why an 
earlier effective date cannot be assigned.  VAOPGCPREC 8-2003 
(Dec. 22, 2003), 69 Fed. Reg. 25,180 (2004).  In this case, 
by July 2002 and March 2004 duty-to-assist letters, VA 
provided the veteran notice consistent with the above before 
issuing the April 2005 rating decision (granting service 
connection for PTSD and assigning a total rating) from which 
appeal on the earlier effective date issue stems.  

The June 2005 SOC specific to the earlier effective claim 
cited 38 C.F.R. § 3.159, from which the "fourth element" 
notice requirement is derived.  That SOC included the 
controlling regulatory provision concerning effective dates 
and explained why an earlier effective date is not warranted.  
The Board does not find basis to conclude that material 
prejudice resulted from a substantive notice defect, 
including that associated with timing of the notice of 
effective date provision in the SOC, so as to preclude a 
decision on the merits of this case based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); 38 C.F.R. 
§ 20.1102 (2006) (harmless error).  There is no evidence of 
communication from the veteran or his representative after 
the SOC was issued to indicate that there exists additional 
evidence material to the effective date issue that should be 
secured before the case is adjudicated on its merits.  
Further, here, the lack of notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of criteria on 
assignment of disability ratings and effective dates for 
degree of disability and service connection) is not 
materially prejudicial because service connection is in 
effect for PTSD; a total rating also is in effect for that 
disability; and the only issue is whether an earlier 
effective date is warranted, and VA has provided the veteran 
appropriate notice on governing effective date criteria and 
explanation of why an earlier effective date is not supported 
by the record.      

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical and personnel 
records, VA clinical records, VA medical examination 
findings, lay statements, hearing testimony, and written 
statements and argument from the veteran and his 
representative.  The Board notes that additional clinical 
records were added to the record after the June 2005 SOC was 
issued; however, none of those records contain evidence 
material to the effective date issue now before the Board; 
nor do they suggest the existence of additional, material 
records such that a deferment of a decision is in order 
pending further development.  Therefore, the Board finds no 
basis to conclude that a decision on the merits of this claim 
would be premature or contrary to the veteran's due process 
rights.          


	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than April 3, 2002, for the grant 
of service connection for PTSD, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


